DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
 
Claim Status
Claim 6 is amended. Claims 11-15 are new. Claims 1-5 are withdrawn due to an earlier restriction requirement.
Claims 6-15 are pending for examination below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02 December 2020, with respect to the rejection(s) of claim(s) 6-10 under USC 103 over Antos in view of Sulhard have been fully considered and are persuasive. Sulhard does not teach regeneration comprising oxidation as claimed in amended claim 6. Therefore, the rejection has been 
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that new independent claim 15 specifies that the catalytically active material is lead sulfide, whereas Antos is directed to a multimetallic catalyst comprising other metals in addition to the lead metal, so one of ordinary skill in the art would not pick only lead sulfide for the catalyst of Antos.
In response, the Examiner notes that the current phrasing of claim 15 is “the catalytically active material being lead(II) sulfide (PbS)…” This language is not considered to be closed language like “consisting of”, but is instead considered to be open language like “comprising”. Thus, the current language does not exclude other catalytically active metals from the catalyst, as long as lead(II) sulfide is present and is a catalytically active material. Antos states that the lead is a catalytically effective material (column 8, lines 7-8). Thus, Antos in view of Sulhard continues to render obvious the invention of new claim 15. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
With regard to claim 15, the claim recites “the catalytically active material of the catalyst…” However, there is no previous recitation of a catalytically active material, thus for proper antecedent basis the claim should recite “the process comprising 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 6 and 14, the claims recite “dilute air” and “dilute hydrogen containing hydrogen sulfide”, respectively. The term "dilute" in claims 6 and 14 is a relative term which renders the claims indefinite.  The term "dilute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, the instant specification does not further define “dilute”. Thus, the Examiner will give the term the broadest reasonable interpretation, which for the oxidation is a stream which comprises less oxygen than air, which is 21 mol% oxygen, and for the reduction is a stream which comprises some amount of hydrogen sulfide, thus diluting the hydrogen, as claimed. Appropriate clarification and/or amendment are respectfully requested.
With regard to claims 7-13, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Antos (US 4,172,853) in view of Hayes (US 3,751,379).
With regard to claim 6, Antos teaches a method for dehydrogenating a dehydrogenatable hydrocarbon (column 1, lines 18-19) comprising dehydrogenation of an alkane to the corresponding compound having fewer hydrogen atoms (alkene) (column 5, lines 43-45, 53). Antos teaches that the dehydrogenatable hydrocarbon is contacted with a catalyst (column 2, lines 57-61) where the catalyst comprises a porous carrier material (column 6, lines 16-17) and a Group IVA metal which is lead (column 7, lines 53-54) which is a catalytically effective material (column 8, lines 7-8). Antos also teaches that the lead may be present as a chemical compound of the metal such as a sulfide (column 7, lines 61-62). This catalyst having a carrier and lead sulfide is equivalent to the claimed catalyst comprising a catalytically active material which is lead sulfide on a carrier material of instant claim 6. 
Antos does not specifically teach regeneration of the catalyst using several steps, including at least a step of oxidation in dilute air.
Hayes teaches regeneration of a deactivated catalyst comprising a group IV-A metal component on a carrier material (column 1, lines 12-15). Hayes teaches that the Group IV-A material can be lead in the sulfide form (column 6, lines 50 and 56). Hayes further teaches that the regeneration comprises multiple steps (column 1, lines 19-27) including a step of oxidation comprising contacting the catalyst with an oxygen-containing gas which comprises 0.2 to 25 mol% O2, 0.02 to 25 mol% H2O, 0.0005 mol% halogen, and an inert gas which is nitrogen (column 11, lines 50-57). Air has about 21 mol% oxygen, so the range of oxygen of Hayes overlaps the range of oxygen in dilute air, which would be less than 21 mol%. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hayes further teaches that the regeneration process is designed to result in a regenerated catalyst possessing activity, selectivity, and stability characteristics which are comparable to the fresh catalyst (column 1, lines 55-57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to regenerate the catalyst of Antos with the process of Hayes, because both Antos and Hayes teach a catalyst comprising lead sulfide on a carrier, and Hayes teaches that it is known to regenerate the lead sulfide catalyst in multiple steps including oxidation, and further teaches that the regeneration produces a catalyst possessing activity, selectivity, and stability characteristics which are comparable to the fresh catalyst (column 1, lines 55-57).
With regard to claim 7, Antos teaches that the dehydrogenation takes place at 700 to 1200°F (371 to 648°C) (column 15, lines 52-53). This overlaps the range of 500 to 650°C of instant claim 7. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 8, Antos teaches that the dehydrogenation takes place at 0.5 to 3 atmospheres (0.5 to 3 bar) (column 15, line 66), which is within the range of 0.5 bar below ambient pressure to 5 bar above ambient pressure of instant claim 8.
	With regard to claim 9, Antos teaches the pressure is 0.5 to 3 atm (0.5 to 3 bar) (column 15, line 66). This overlaps the range of 0.5 to ambient pressure (1 bar) of instant claim 9. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 10, Antos teaches adding a sulfiding agent which includes hydrogen sulfide to the reactor containing the catalyst during use of the catalyst in the dehydrogenation of hydrocarbons to provide 1 to 500 wppm of sulfur (column 14, lines 31-45). Antos does not specifically teach that this amount is determined such that the equilibrium is shifted to PbS in the reactor. However, the instant specification teaches that the H2S concentration is 50 ppm to 0.5% (instant specification page 9, line 18). This range of 1 to 500 ppm of Antos overlaps the range of 50 ppm to 0.5% of the instant specification. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, one of ordinary skill in the art would reasonably conclude that the amount of hydrogen sulfide in Antos also shifts the equilibrium to PbS as claimed, absent any evidence to the contrary.
	With regard to claim 11, Hayes teaches that the oxidation step is performed at a temperature of 400-550°C (column 11, line 61), which is within the range of 350-750°C of instant claim 11.
With regard to claims 12-14, Hayes teaches that the catalyst after oxidation is sulfided (reduced) by contacting with a stream comprising hydrogen and H2S (column 13, lines 31 and 47). Hayes does not specifically teach that the regeneration process includes forming lead sulfate or that the sulfiding (reducing) with hydrogen containing hydrogen sulfide produces lead sulfide. However, Hayes teaches a similar regeneration process of a similar catalyst comprising lead sulfide where the regeneration comprises multiple steps including oxidation at similar temperatures and a step of contacting the catalyst with a stream comprising hydrogen and H2S to sulfide the catalyst. This is similar to the claimed regeneration process, as exemplified in Example 6 of the instant specification. Therefore, one of ordinary skill in the art would reasonably conclude that the regeneration process of Hayes produces similar results as the claimed regeneration process, including the formation of lead sulfate and lead sulfide during the regeneration process, absent any evidence to the contrary.
With regard to claim 15, Antos teaches a method for dehydrogenating a dehydrogenatable hydrocarbon (column 1, lines 18-19) comprising dehydrogenation of an alkane to the corresponding compound having fewer hydrogen atoms (alkene) (column 5, lines 43-45, 53). Antos teaches that the dehydrogenatable hydrocarbon is contacted with a catalyst (column 2, lines 57-61) comprising a Group IVA metal which is lead (column 7, lines 53-54) which is a catalytically effective material (column 8, lines 7-8). Antos also teaches that the lead may be present as a chemical compound of the metal such as a sulfide (column 7, lines 61-62). This catalyst having a carrier and lead sulfide is equivalent to the claimed catalyst comprising a catalytically active material which is lead sulfide of instant claim 15. 
Antos does not specifically teach regeneration of the catalyst using several steps.
Hayes teaches regeneration of a deactivated catalyst comprising a group IV-A metal component on a carrier material (column 1, lines 12-15). Hayes teaches that the Group IV-A material can be lead in the sulfide form (column 6, lines 50 and 56). Hayes further teaches that the regeneration comprises multiple steps (column 1, lines 19-27). Hayes further teaches that the regeneration process is designed to result in a regenerated catalyst possessing activity, selectivity, and stability characteristics which are comparable to the fresh catalyst (column 1, lines 55-57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to regenerate the catalyst of Antos with the process of Hayes, because both Antos and Hayes teach a catalyst comprising lead sulfide on a carrier, and Hayes teaches that it is known to regenerate the lead sulfide catalyst in multiple steps, and further teaches that the regeneration produces a catalyst possessing activity, selectivity, and stability characteristics which are comparable to the fresh catalyst (column 1, lines 55-57).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Antos (US 4,172,853) in view of Sulhard (US 3,117,937).
With regard to claim 15, Antos teaches a method for dehydrogenating a dehydrogenatable hydrocarbon (column 1, lines 18-19) comprising dehydrogenation of an alkane to the corresponding compound having fewer hydrogen atoms (alkene) (column 5, lines 43-45, 53). Antos teaches that the dehydrogenatable hydrocarbon is contacted with a catalyst (column 2, lines 57-61) comprising a Group IVA metal which is lead (column 7, lines 53-54) which is a catalytically effective material (column 8, lines 7-8). Antos also teaches that the lead may be present as a chemical compound of the metal such as a sulfide (column 7, lines 61-62). This catalyst comprising lead sulfide is equivalent to the claimed catalyst comprising a catalytically active material which is lead sulfide of instant claim 15. 
Antos does not specifically teach regeneration of the catalyst using several steps.
Sulhard teaches a process for regeneration of a lead sulfide catalyst (column 1, line 3) where the catalyst comprises lead sulfide on a base material (carrier) (column 1, lines 17 and 27). The regeneration comprises multiple steps (column 4, claim 3). Sulhard further teaches that the reconditioned catalyst is superior to the original in efficiency (column 4, lines 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to regenerate the catalyst comprising lead sulfide on a carrier of Antos with multiple steps as taught by Sulhard, because both Antos and Sulhard teach a catalyst comprising lead sulfide on a carrier, Sulhard teaches that it is known to regenerate the lead sulfide catalyst in multiple steps, and further teaches that the regeneration produces a catalyst superior to the original in efficiency (column 4, lines 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772